Citation Nr: 1759311	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran requested a Board hearing by video teleconference in his November 2012 VA Form 9.  However, the Veteran withdrew his Board hearing request in July 2014. 

This appeal was before the Board in March 2017, and was remanded for evidentiary development to the Agency of Original Jurisdiction (AOJ).  An additional claim remanded at that time, service connection for an acquired psychiatric disability, was granted by the AOJ and is no longer on appeal.  Also, the Board denied an increased rating for right wrist disability.  As the requested medical examination for the left ear hearing loss was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).  


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss disability is manifested by no greater than level II hearing loss in the left ear and the right ear is deemed to have Level I hearing loss.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran is unable to maintain substantially gainful employment as a result of his service-connected right wrist, psychiatric, left shoulder, left ear hearing loss disorders and tinnitus consistent with his education and employment history.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a left ear hearing loss disability have not been met or more nearly approximated.  §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU are more nearly approximated.  38 U.S.C. §§ 5101, 5107 (2012); 38 C.F.R. §§ 3.151, 3.160, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103 (a), 5103A (West 2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, and the appeal may be considered on the merits.  

      II.  Compensable Rating for Hearing Loss, Left Ear

The Veteran asserts he is entitled to a compensable rating for his service-connected left ear hearing loss disability.  He has argued, generally, that he has trouble hearing conversations, particularly in noisy environments.  He has the most difficulty hearing in his left ear over the tinnitus sound.  See May 2017 VA audiology examination report, p 4.  However, none of the treatment notes or examination reports indicate his hearing loss was a barrier or that there was a noted problem with his ability to communicate adequately due to his hearing loss.  Moreover, audiological examinations show that his left ear hearing remains objectively non-compensable.  As addressed below, the Board thus finds that the preponderance of the evidence is against finding that the Veteran's left ear hearing loss disability more nearly approximates the level of severity contemplated by a compensable rating.  

	A.  Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected left ear hearing loss disability has not materially changed during the appeal period, and a staged evaluation is not warranted.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is rated as 0 percent disabling (noncompensable) pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

When a Veteran is only service connected for hearing loss in one ear, the nonservice-connected ear will generally be evaluated in Table VII as if it had been assigned a Level I hearing impairment designation.  38 C.F.R. § 4.85 (f).  Compensation, however, is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the nonservice-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383 (a)(3) (2017).

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Federal Circuit has noted that such is not part of the rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Board has considered the entire record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378  (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

	B.  Analysis 

Service connection for bilateral hearing loss was granted in an April 2006 rating decision, and a noncompensable rating was assigned, effective from November 3, 2005.  The Veteran filed a claim for increased ratings in December 2011.  The August 2012 rating decision on appeal denied the claim.  

Two VA audiology examinations were accomplished during the period on appeal.  Examination in July 2012 contains the examiner's narrative assessment that the hearing in the Veteran's left ear was within normal limits at all ratable frequencies in the left ear, with the exception of a 35dB loss at 3000 Hz.  The Veteran reported that his hearing loss and his tinnitus were not factors in his ability to work or gain employment.  The Veteran noted he had been retired for four years due to hand/wrist disability.  

As this examination is unclear as to pure tone thresholds and speech discrimination scores it will not be used to evaluate this claim.  See 38 C.F.R. § 4.85(a).  

At the Veteran's May 2017 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
25
25
20
20
23
96%
 
LEFT
30
25
35
30
30
90%
 

Here, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 (a) has not been demonstrated.  Applying 38 C.F.R. § 4.85, Table VI to the above audiological findings, the Veteran has a numeric designation of II for the left ear.  The right nonservice- connected ear is assigned numeric designation of I.  Application of 38 C.F.R. § 4.85, Table VII, results in a noncompensable disability evaluation.  Parenthetically, the Board observes that in the right ear, the puretone threshold at 500 Hz was 30 decibels, and hearing impairment in this nonservice-connected ear does not meet the criteria to be considered a disability under 38 C.F.R. § 3.385.  

Based on a careful review of all the evidence, the Board finds that a compensable rating for the Veteran's service-connected left ear hearing loss disability is not warranted.  

The Board has considered the Veteran's contentions.  However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Although the Veteran's representative points out that the Veteran reported he cannot hear over the tinnitus and has difficulty hearing from his left ear, the Board notes his hearing still objectively measures as noncompensable, and he is rated 10 percent for recurrent tinnitus.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

A staged rating is not warranted, as the Board finds that the Veteran has had a stable level of symptomatology throughout the period on appeal.  The complaints and findings suggest a fairly consistent degree of objective impairment.  Here, the Board finds that the overall record, consisting not only of examination reports but also treatment records and written statements, persuasively suggests that the level of disability remained uniform.  As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record as to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).  

      III.  TDIU

This claim was filed in December 2011.  A prior claim for TDIU, evidenced by a VA form 8940 received at VA in August 2008, was denied in a May 2009 rating decision.  While the Veteran was considered to have disagreed with this denial by way of July 2009 correspondence, he affirmatively abandoned the claim as reflected in a May 2010 VA Report of Contact.  

	A.  Law

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).  The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359 (citing Timmerman at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

	B.  Analysis 

The Veteran has multiple service-connected disabilities, including the left ear hearing loss disability discussed above.  Additional disabilities include: laceration right wrist with ulnar neuropathy and degenerative changes, rated 40 percent from October 1, 2008; anxiety disorder claimed as posttraumatic stress disorder (PTSD), rated 30 percent from May 17, 2010; bilateral tinnitus, rated 10 percent from October 3, 2005; degenerative joint disease (DJD) with supraspinatus tendon tear, left shoulder, rated 10 percent from May 24, 2010; scar, right wrist, rated 10 percent; and pseudofolliculitis and arthroscopy scars, left shoulder, both rated noncompensable.  His combined disability rating as of May 24, 2010, is 70 percent.  

The Veteran consistently reports that he retired from his job as a pipefitter in 2008.  He had worked at this occupation full time for 20 years, and could no longer perform the duties of that job due to his service-connected right wrist disability.  He claims that his right wrist disability, combined with his left shoulder problem, tinnitus and psychiatric disorder combine to render him unable to work.  

SSA records reflect that the Veteran has been declared disabled by that agency due to arthropathies and affective (mood) disorder.  See Form SSA 831 dated in December 2008.  

As noted by the Board in March 2017, the Veteran has reported flare-ups of severe pain in his right wrist.  The Board also acknowledged the Veteran's inability to push or pull objects heavier than five pounds and functional loss in the form of pain on movement, incoordination, and instability and weakness.  During the March 2014 VA wrist examination, the examiner opined that the Veteran has physical functional impairment that would render him unable to do active physical employment due to the right wrist.  The Veteran is unable to twist or turn right wrist without pain (ex. turning door key), unable to lift small objects repetitively, write for prolonged time, or lift heavy objects (greater than 10 pounds) without moderate to severe right wrist pain and weakness.  He is unable to do strenuous physical labor.  However, the examiner found the Veteran does not, due to the right wrist, have service-connected physical functional impairment that would render him unable to do sedentary employment, but re-training for sedentary employment would be recommended.  

A July 2016 VA examination of the shoulders contained a record review relevant to the period on appeal.  The examiner noted that the Veteran had arthroscopic surgery of the left shoulder to repair the supraspinatus tendon in September 2012.  The Veteran reported that he had less pain in the left shoulder after surgery, but he still cannot sleep on his left side.  He can lift 8 pounds with no problem.  He feels that his range of motion was reported as good with some pain at the top of the shoulder.  

The March 2017 psychiatric evaluation indicated that, due to service-connected psychiatric disability, the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, and also due to depression and anxiety.  Occupationally, the Veteran reported feeling discriminated against at work.  He said that within his last year of employment, he did have "write ups about being insubordinate, me and the supervisor bumping heads."  He noted that this was a new supervisor and he "didn't know anything" and the employees were expected to train him.  He reported that, since retirement, he earned a degree as a stationary engineer (power or industrial machinery operator) from Ranken in 2010 and spends time with his family.  (The Board notes this appears to be Ranken Technical College.)  

To the extent that the Veteran argues that his service-connected psychiatric condition combined with his orthopedic conditions, primarily his wrist disability, to render him unemployable, the Board notes his consistently written statements that pain from his right wrist and left shoulder is very limiting and presents occupational difficulty.  His assertions seem reasonable under the circumstances, given the wrist and shoulder surgeries and the resultant DJD and neuropathies noted in the record.  Also, it is undisputed that he retired from work as a pipefitter due to his right wrist problems and can at best perform what has been described as sedentary work.  As to the psychiatric condition impact, the May 2017 psychiatric examiner did note some occupational impact due to that condition.  He has also urged that he has some occupational impact due to effects of tinnitus on his ability to hear conversations.  Also, SSA records show he was deemed disabled in a 2008 decision due to a combination of arthropathies (primarily his right wrist) and mood disorder.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and conclude that the Veteran's right wrist, left shoulder, tinnitus and psychiatric problems render him unemployable.  This is a situation where each enumerated disability has some but not total occupational impact, and the Board judges the evidence to be evenly balanced with regard to whether the total combined impact meets the criteria for TDIU.  The Board does not find the fact that he earned some sort of a certificate/degree from technical college in "2010" and spends time with his family to substantially change its conclusion that the combined effect of the service-connected conditions results, realistically, in unemployability.  The Veteran himself has stated he wants to work but cannot due to his wrist and other service-connected conditions.  Moreover, the Board will not hold the Veteran's reported statement during examination that he still performs some "odd jobs" against him in this regard.  This is because the record is replete with communications from the Veteran describing his inability to perform sustained physical activity due to his wrist.  He has reportedly tried to get work but, despite the degree or certificate, has not been able to get work since he retired.  The Board finds these statements reasonable and not inconsistent with the medical record.  

Thus the competent and credible evidence demonstrates the Veteran is significantly limited occupationally due to the combined effects of anxiety/PTSD, his service-connected orthopedic impairments and tinnitus.  The Board will resolve reasonable doubt in favor of the Veteran and find that the criteria for TDIU are met.  







ORDER

A compensable rating for left ear hearing loss disability is denied.  

TDIU is granted, subject to the laws governing the award of monetary benefits.  




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


